Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Terminal Disclaimer (TD)
Terminal Disclaimer (TD) was filed and approved on 10/21/2022 in view of US patent No. 10931319.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

 Applications have the same effective U.S. filing date
If both applications are actually filed on the same day, or are entitled to the same earliest effective filing date taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c)) with respect to the conflicting claims (see paragraph (a) Effective U.S. filing date, above) the provisional nonstatutory double patenting rejection made in each application should be maintained until the rejection is overcome. Applicant can overcome a provisional nonstatutory double patenting rejection in an application by either filing a reply showing that the claims subject to the provisional nonstatutory double patenting rejections are patentably distinct or filing a terminal disclaimer in the pending application.

Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending US Application No. 17152717. Although the claims at issue are not identical, they are not patentably distinct from each other. While “a radio frequency switch” of 17152674 and “a filter circuit and a control switch” of 17152717 are called differently, they both serve the same function, e.g. suppressing high order harmonics generated by the antenna when the antenna operates in a target frequency band, and therefore “a radio frequency switch” of 17152674 is an obvious variation of “a filter circuit and a control switch” of 17152717. This is a Provisional nonstatutory double patenting based on obviousness.

Regarding claim 1, US Patent application No. 17152717 difference in claim 1 the limitations as underlined below:
Claim 1  of 17152674
Claim 1 of  17152717
An antenna module, applied to a terminal, wherein the antenna module comprises an antenna and a Radiated Spurious Emission (RSE) improvement component;
wherein:
the antenna comprises a feed source, a ground point, and at least one radiation arm;

the RSE improvement component is coupled to the antenna for suppressing high order harmonics generated by the antenna when the antenna operates in a target frequency band;

wherein the RSE improvement component comprises a radio frequency switch, a terminal of the radio frequency switch is connected to the at least one target radiation arm of the antenna, and another terminal of the radio frequency switch is connected to the ground point; or, the radio frequency switch is connected in series into the at least one target radiation arm of the antenna;
wherein the at least one target radiation arm is a radiation arm by which the antenna radiates the high order harmonics outward.
An antenna module, applied to a terminal, wherein the antenna module comprises an antenna and a Radiated Spurious Emission (RSE) improvement component;
wherein:
the antenna comprises a feed source, a ground point, and at least one radiation arm;

the RSE improvement component is coupled to the antenna for suppressing high order harmonics generated by the antenna when the antenna operates in a target frequency band;
wherein the RSE improvement component comprises a filter circuit and a control switch, the filter circuit is configured to suppress the high order harmonics, and the control switch is configured to control a working state of the filter circuit;
wherein the filter circuit is a band stop filter circuit;
wherein the band stop filter circuit is connected in series into the at least one target radiation arm of the antenna; or, a terminal of the band stop filter circuit is connected to the at least one target radiation arm of the antenna, and another terminal of the band stop filter circuit is connected to the feed source; wherein the at least one target radiation arm is a radiation arm by which the antenna radiates the high order harmonics outward;
wherein the control switch is connected in parallel with the band stop filter circuit.


Claim 2 of the application are same as the claim 2 of  patent application# 17152717 , and is  rejected on the ground of Provisional nonstatutory double patenting.

Regarding claim 3, US Patent application No. 17152717 difference in claim 3 the limitations as underlined below:
Claim 3  of 17152674
Claim 3 of  17152717
A terminal, comprising a processing circuit and an antenna module, wherein the antenna module comprises an antenna and a Radiated Spurious Emission (RSE) improvement component;
wherein:
the antenna comprises a feed source, a ground point, and at least one radiation arm;
the RSE improvement component is coupled to the antenna for suppressing high order harmonics generated by the antenna when the antenna operates in a target frequency band;

the processing circuit is configured to control the RSE improvement component to be in a working state when the antenna operates in the target frequency band;

wherein the RSE improvement component comprises a radio frequency switch, a terminal of the radio frequency switch is connected to the at least one target radiation arm of the antenna, another terminal of the radio frequency switch is connected to the ground point, and the at least one target radiation arm is a radiation arm by which the antenna radiates the high order harmonics outward; wherein the processing circuit is configured to control the radio frequency switch to be turned on when the antenna operates in the target frequency band; or

wherein the radio frequency switch is connected in series into the at least one target radiation arm of the antenna, the at least one target radiation arm is a radiation arm by which the antenna radiates the high order harmonics outward, and the processing circuit is configured to control the radio frequency switch to be turned off when the antenna operates in the target frequency band.
A terminal, comprising a processing component and an antenna module, wherein
the antenna module comprises an antenna and a Radiated Spurious Emission (RSE) improvement component;
wherein:
the antenna comprises a feed source, a ground point, and at least one radiation arm;
the RSE improvement component is coupled to the antenna for suppressing high order harmonics generated by the antenna when the antenna operates in a target frequency band;

the processing component is configured to control the RSE improvement component to be in a working state when the antenna operates in the target frequency band;

wherein the RSE improvement component comprises a filter circuit and a control switch, the filter circuit is configured to suppress the high order harmonics, and the control switch is configured to control a working state of the filter circuit;
wherein the filter circuit is a band stop filter circuit;
wherein the band stop filter circuit is connected in series into the at least one target radiation arm of the antenna; or, a terminal of the band stop filter circuit is connected to the at least one target radiation arm of the antenna, and another terminal of the band stop filter circuit is connected to the feed source; wherein the at least one target radiation arm is a radiation arm by which the antenna radiates the high order harmonics outward;
wherein the control switch is connected in parallel with the band stop filter circuit; and
wherein the processing component is configured to control the control switch to be turned off when the antenna operates in the target frequency band.


Claim 4 of the application are same as the claim 4 of  patent application# 17152717 , and is  rejected on the ground of Provisional nonstatutory double patenting.

Regarding claim 5, US Patent application No. 17152717 difference in claim 5 the limitations as underlined below:
Claim 5  of 17152674
Claim 5 of  17152717
A terminal, comprising a processing circuit and an antenna module, wherein the antenna module comprises an antenna and a Radiated Spurious Emission (RSE) improvement component;
wherein:
the antenna comprises a feed source, a ground point, and at least one radiation arm;
the RSE improvement component is coupled to the antenna for suppressing high order harmonics generated by the antenna when the antenna operates in a target frequency band;
the processing circuit is configured to control the RSE improvement component to be in a working state when the antenna operates in the target frequency band;
wherein the RSE improvement component comprises a radio frequency switch, a terminal of the radio frequency switch is connected to the at least one target radiation arm of the antenna, another terminal of the radio frequency switch is connected to the ground point, and the at least one target radiation arm is a radiation arm by which the antenna radiates the high order harmonics outward; wherein the processing circuit is configured to control the radio frequency switch to be turned on when the antenna operates in the target frequency band; or

wherein the radio frequency switch is connected in series into the at least one target radiation arm of the antenna, the at least one target radiation arm is a radiation arm by which the antenna radiates the high order harmonics outward, and the processing circuit is configured to control the radio frequency switch to be turned off when the antenna operates in the target frequency band.
 A control method, applied in a processing circuit of a terminal, wherein an antenna module of the terminal comprises an antenna and a Radiated Spurious Emission (RSE) improvement component;
wherein the method comprises:

obtaining a working frequency band of the antenna; and
controlling the RSE improvement component to be in a working state when the working frequency band of the antenna is a target frequency band;
wherein the RSE improvement component comprises a filter circuit and a control switch, the filter circuit is configured to suppress the high order harmonics, and the control switch is configured to control a working state of the filter circuit;
wherein the filter circuit is a band stop filter circuit;
wherein the band stop filter circuit is connected in series into the at least one target radiation arm of the antenna; or, a terminal of the band stop filter circuit is connected to the at least one target radiation arm of the antenna, and another terminal of the band stop filter circuit is connected to the feed source; wherein the at least one target radiation arm is a radiation arm by which the antenna radiates the high order harmonics outward;
wherein the control switch is connected in parallel with the band stop filter circuit.


Claims 6-7 of the application are same as the claims 6-7  of  patent application# 17152717 , and are  rejected on the ground of Provisional nonstatutory  double patenting.
              
Pending Claims
Claims 1-7 may be allowable after the applicant files response to overcome Provisional nonstatutory type double patenting.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAX MATHEW whose telephone number is (571)272-2378. The examiner can normally be reached 7-8 am, 9-2 pm, 3.30-5.30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst Kathy can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAX . MATHEW/
Patent Examiner
Art Unit 2644



/KATHY W WANG-HURST/Supervisory Patent Examiner, Art Unit 2644